           Case 2:12-cr-00060-MMD-VCF Document 46 Filed 09/08/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                          Case No. 2:12-cr-60-MMD-VCF

9                   Plaintiff,                          Stipulation to Extend Deadline to
                                                        Respond to Defendant’s Emergency
10         v.                                           Motion for Compassionate Release
                                                        Under the FIRST STEP Act (ECF 42)
11   PAUL WEXLER,

12                  Defendant.

13

14          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

15   States Attorney, through Richard Anthony Lopez, Assistant United States Attorney, and

16   Brandon Jaroch, Assistant Federal Public Defender, counsel for defendant Paul Wexler,

17   that the Government’s deadline to respond to Wexler’s Emergency Motion for

18   Compassionate Release Under the FIRST STEP Act, currently set for September 8, 2020, be

19   extended to September 11, 2020.

20          This stipulation is entered into for the following reasons:

21          1.     On September 3, 2020, Defendant Paul Wexler filed a motion for

22   compassionate release. Pursuant to General Order 2020-06, the Government must respond

23   to Wexler’s counseled motion within five days, which sets the deadline for the response in

24   this case as September 8, 2020. Because of the intervening weekend and federal holiday on
           Case 2:12-cr-00060-MMD-VCF Document 46 Filed 09/08/20 Page 2 of 3



1    Monday, September 7, this gives the Government two business days to respond to Wexler’s

2    33-page motion, which further includes more than 250 pages of exhibits.

3           2.     Both AUSAs who originally prosecuted this case are no longer with the U.S.

4    Attorney’s Office in this District. New counsel for the Government was assigned to this case

5    after the filing of Wexler’s motion.

6           3.     The brief extension requested is not sought for purposes of delay, but to allow

7    the Government time to adequately respond to Defendant Wexler’s motion.

8           4.     This is the first request for an extension of time regarding the briefing

9    schedule on Defendant Wexler’s motion.

10          Dated this the 4th day of September, 2020.

11                                                      Respectfully submitted,

12                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
13
      /s/ Brandon Jaroch                                 /s/ Richard Anthony Lopez
14    BRANDON JAROCH                                     RICHARD ANTHONY LOPEZ
      Assistant Federal Public Defender                  Assistant United States Attorney
15    Counsel for Defendant
      Paul Wexler
16

17

18

19

20

21

22

23

24

                                                    2
          Case 2:12-cr-00060-MMD-VCF Document 46 Filed 09/08/20 Page 3 of 3



1                     UNITED STATES DISTRICT COURT
2
                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                       Case No. 2:12-cr-60-MMD-VCF

4                  Plaintiff,

5          v.

6    PAUL WEXLER,

7                  Defendant.

8

9                                            Order

10         Based on the pending Stipulation of counsel, and good cause appearing therefore,

11   IT IS HEREBY ORDERED that the deadline for the Government’s response to Defendant

12   Wexler’s Emergency Motion for Compassionate Release Under the FIRST STEP Act be

13   extended to September 11, 2020.

14

15
      September 8, 2020
16
                                            HONORABLE MIRANDA M. DU
17                                     CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

                                                3
